Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 05/27/2022 has been entered. Claims 1 and 22 have been amended. 

Response to Arguments
Applicant’s arguments submitted on 04/28/2022 and 05/27/2022 have been fully considered and deemed persuasive. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
Moden teaches method for tuning and control of industrial processes having varying material flow rate. This is done using model. Moden further teaches a PI controller and first order plus dead time model. 
Moden does not teach plurality process time constants, summation of the plurality of time constants, plurality of process dead times of the process, estimating the process control loop as a second order plus dead time estimated process, including determining first and a second order time constants of the estimated process as a function of the one or more process time constants and the one or more input/output time constants. 
Blevins ‘079 teaches a PID process controller and estimating the process control loop as a second order plus dead time estimated process.
Thiele teaches first and second order time constant parameters of the process model. 	Cahill teaches a value of the lambda factor of 3. 
Blevins ‘653 teaches devices provide measurements made by sensors to controllers. 
	Kurokawa teaches analog to digital convertor. 
	Blevins ‘901 teaches sample rate of the analog to digital converter. 
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1, 22, and 35 when considered individually or in combination before the effective filing date of the instant application. An updated search was performed and no new art anticipates, suggests, or makes obvious the claimed invention. Therefore, claims 1, 22 and 35 and their respective dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116